Citation Nr: 1026390	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis 
of the cervical spine, secondary to trauma, currently rated as 10 
percent disabling.

2.  Entitlement to an initial compensable rating for scars, 
status post Crutchfield tong insertion and laceration.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for neurologic impairment 
of the right upper extremity.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from December 1961 until December 
1965.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for 
disability of the thoracolumbar spine has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  As the Board does not have 
jurisdiction over the claim, it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal after 
a statement of the case (SOC) is furnished to the claimant.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the claimant must express timely disagreement 
with the decision (NOD), VA must respond by explaining the basis 
for the decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his/her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The Board also notes that the scope of a claim must be understood 
from the viewpoint of a lay claimant who may not be required to 
understand sophisticated legal or medical distinctions, and that 
"the claimant's intent in filing a claim is paramount to 
construing its breadth."  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In determining the issues at hand, VA must apply a 
"sympathetic reading" to a lay person's pleadings with 
attention focused upon the symptoms the claimant is attempting to 
service connect.  Ingram v. Nicholson, 21 Vet. App. 232, 254 
(2007).

The Board further notes that a service connection claim involves 
all possible theories of entitlement.  Bingham v. Principi, 421 
F.3d 1346, 1349 (Fed. Cir. 2005).

The Veteran has appealed to the Board a claim of entitlement to a 
rating greater than 10 percent for degenerative arthritis of the 
cervical spine.  He has also appealed a claim phrased by the RO 
as entitlement to service connection for "right shoulder and 
side condition." 

The Board has had the opportunity to review the Veteran's 
testimony in light of the evidentiary record.  Although the 
allegations in this case remain somewhat ambiguous, it appears to 
the Board that the Veteran seeks service connection for 
disability of the thoracolumbar spine (described as pain across 
the lower back with private treatment for dorsal and lumbar spine 
pain), a right shoulder disability (medical records reflecting a 
diagnosis of degenerative arthritis of the right shoulder) and 
neurologic impairment of the right upper extremity (described as 
pain and numbness of the right upper extremity with potential 
diagnoses of peripheral neuropathy and C5-6 radiculopathy).  The 
Board views these allegations as three separate claims requiring 
separate adjudicative actions.  

The right shoulder and right upper extremity disability claims 
have been fairly encompassed in the RO's adjudicative actions, 
but the RO has not addressed the disability involving the 
thoracolumbar spine.  Therefore, the Board has referred the later 
claim to the RO for appropriate action.

The Veteran's private medical records reflect a July 1996 
assessment from neurologist Dr. M.Z.M. that an electromyography 
and nerve conduction velocity (EMG) study revealed "some 
evidence of C5-6 radiculopathy."  However, an August 1996 letter 
from Dr. D.C.A. indicated that the EMG testing was consistent 
with diabetic neuropathy.  In April 2009, a VA examiner described 
the Veteran as manifesting chronic cervical muscular strain with 
pain radiation to both shoulders.  No neurologic disability was 
diagnosed.

Prior to any further appellate review, the Board requires 
clarifying medical opinion as to whether the Veteran's cervical 
spine disability results in chronic neurologic manifestations of 
intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Furthermore, clarifying medical opinion is 
required to determine whether the Veteran's right shoulder 
disability and/or right upper extremity neuropathy is aggravated 
beyond the normal progress of the disorder due to service-
connected cervical spine disability.  See 38 C.F.R. § 3.310.

Finally, in a February 2009 rating decision, the RO denied a 
claim of entitlement to an initial compensable rating for scars, 
status post Crutchfield tong insertion and laceration and 
declined to reopen a claim of service connection for history of 
sprained right ankle.  In September 2009, the Veteran submitted 
an NOD initiating an appeal to these claims.  As a result of the 
hearing before the Board that same month, the RO has not had an 
opportunity to issue an SOC.  These claims, therefore, are 
remanded for issuance of an SOC which would allow the Veteran to 
perfect his appeal, if he so desired.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
examination(s) to determine the current nature 
and severity of cervical spine disability as 
well as the nature and etiology of his claimed 
right shoulder and right upper extremity 
disabilities.  The examiner should be requested 
to perform any and all tests necessary and the 
results should be included in the examination 
report.  Following examination, the examiner 
should be requested to provide the following 
findings:

  a) identify all orthopedic manifestations of 
the Veteran's service-connected cervical spine 
disability, to include opinion as to the extent, 
if any, of functional loss of use of the 
cervical spine due to pain, incoordination, 
weakness, pain on flare-ups and fatigability 
with use.  If feasible such findings should be 
portrayed in terms of degrees of additional loss 
of motion;

  b) identify all chronic neurologic 
manifestations of the Veteran's service-
connected cervical spine disability, to include 
specifying any and all neurologic symptoms 
(e.g., sciatica, neuritis, neuralgia, sensory 
loss, sphincter and bladder dysfunction, etc.) 
with reference to the nerve(s) affected (e.g., 
sciatic nerve), and delineate, if possible, any 
chronic neurologic manifestations of non-service 
connected diabetic neuropathy; and

  c) clarify whether it is at least as likely 
as not that the service-connected cervical spine 
disability results in impairment of the right 
shoulder and/or right lower extremity beyond the 
normal progress of any underlying nonservice-
connected disorders?
2.  Issue the Veteran an SOC with respect to the 
issues of entitlement to an initial compensable 
rating for scars, status post Crutchfield tong 
insertion and laceration and whether new and 
material evidence has been submitted to reopen a 
claim of service connection for history of 
sprained right ankle.  The Veteran should be 
informed that he must file a timely and adequate 
substantive appeal in order to perfect an appeal 
of these matters to the Board.

3.  Following the above development, 
readjudicate all issues on appeal.  If any 
benefit sought on appeal remains denied, furnish 
the Veteran and his representative a 
supplemental SOC and allow an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In particular, the Veteran is 
hereby notified that the issues in this case involve 
matters of medical fact and etiology which are best 
addressed by findings and opinions from qualified medical 
examiners.  Although the Board is remanding these claims 
for further medical opinion, the Veteran is hereby advised 
of his right to obtain such evidence independently from 
VA.  This claim must be afforded expeditious treatment.  




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

